DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 4, 5, 10-11, 16-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/22. The examiner notes that claim 11 is withdrawn as it is directed to the embodiment of fig. 23. 

Claim Objections
Claim 8 is objected to because of the following informalities:   “jacket surface” should read –a jacket surface--.
  Claim 8 is objected to because of the following informalities: claim 8 should be dependent upon claim 3 for proper antecedent basis. 
Claim 9 is objected to because of the following: “the counter holding section” should read – a counter holding section—for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding element for holding in claims 1, 12 and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinger (US Pat. No. 3,990,439), hereinafter Klinger.
Regarding claim 1, Klinger teaches a nonreturn valve (Figs. 1-5) for a compact ventilation system (Intended use, however the valve is used in a respiratory mask as shown in Figs 6 and 7), the nonreturn valve comprising:
a recoil membrane (Fig. 4: 30) comprising at least one mechanical stabilizing section (See annotated figure below), at least one opening section (See annotated figure below) and a holding section (Fig. 3: 36, see annotated figure below);
a holding element for holding the recoil membrane (Fig. 2: 28, part of valve body 10, see below, Col. 3: lines 12-15) and for fastening the nonreturn valve on a flow duct of the compact ventilation system (valve retainer 38, Col. 3: lines 17-22); and 
at least one mechanical counter-stabilizing section associated with the holding element (See below) or associated with the flow duct of the compact ventilation system, wherein:
the at least one mechanical stabilizing section cooperates with the at least one mechanical counter-stabilizing section (Fig. 5, Col. 3: lines 48-60);
the at least one opening section provides a defined movement of the recoil membrane during an opening of the nonreturn valve (Col. 4: lines 5-7); and
the holding section holds the recoil membrane at a counter-holding section (Fig. 2: 28) of the holding element. (Fig. 2: 28 holds the recoil membrane at hole 36)
    PNG
    media_image1.png
    656
    987
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    588
    media_image2.png
    Greyscale

Regarding claim 2, Klinger teaches a nonreturn valve in accordance with claim 1, and further teaches wherein the holding element comprises a cylindrical, essentially disk-shaped, ring element-shaped configuration (Fig. 1) or comprises a basket element configuration with passages for flow of breathing air.

Regarding claim 3, Klinger teaches a nonreturn valve in accordance with claim 1, wherein the mechanical stabilizing section comprises a segment of the recoil membrane (Fig. 5, the segment is the outside portion of the membrane) or comprises two segments of the recoil membrane, which are located opposite each other in relation to a center of the recoil membrane; and
the counter stabilizing section comprises at least one counter-segment of the holding element (See annotated figure above, Fig. 5, area where 46 seats) or at least one counter-segment of the flow duct of the compact ventilation system; and 
the segment of the recoil membrane is in non-positive or positive-locking contact with the at least one counter-segment (Col. 3: lines 48-60, when a reverse pressure forces the entire disc against the valve seat it is a positive locking contact) or the segments of the recoil membrane are in non-positive or positive-locking contact with the at least one counter-segment.

Regarding claim 6, Klinger teaches a non-return valve in accordance with claim 1, wherein:
the holding section of the recoil membrane comprises a suspension element, which projects from the recoil membrane and which locks into a counter suspension element of the holding element and the counter-suspension element is configured as a recess; or
the holding section of the recoil membrane comprises a contact surface on one side of the reoil membrane (Fig. 2: hole at bottom side of membrane), which contact surface is configured for the clamping contact with the counter-holding section of the holding element (Col. 3: lines 17-18), which counter-holding section of the holding element is configured as a counter-contact surface. (Col.. 3: lines 12-14, engaging fit to pin 28)

Regarding claim 7, Klinger teaches a nonreturn valve in accordance with claim 1, and further teaches wherein the recoil membrane comprises two opening sections, which are arranged on two opposite sides of the recoil membrane in relation to the center of the recoil membrane. (Fig. 2, Fig. 4 the 2 portions of the membrane on either side of 26)

Regarding claim 8, Klinger teaches a nonreturn valve in accordance with claim 2 (the examiner has assumed the claims relies upon claim 3 for proper antecedent basis of counter-segment), wherein the at least one counter-segment of the holding element is configured as a longitudinal web (Fig. 4: 14, Fig. 1: 14 a longitudinal web) or as two hooks projecting radially from jacket surface of the cylindrical holding element.

Regarding claim 9, Klinger teaches a nonreturn valve in accordance with claim 1, and further teaches comprising a tube element (Fig. 4: 40) , wherein the holding element is non-positive or positive-locking fastenable to an inner jacket surface of the tube element. (Col. 3: lines 17-23, positive locking)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalvignac (US 2010/0024824), hereinafter Chalvignac in view of Klinger. 
Regarding claim 12, Chalvignac teaches a compact ventilation system comprising (Fig. 9) :
a fan (Fig. 9: 40, paragraph 72, supplies pressurized gas);
a tube (Fig. 9:50, 60);
a flow duct for passing through breathing air to a patient (Fig. 1: 1), wherein the flow duct comprises a first opening connecting to the fan (Fig. 1: opening 2), a second opening connecting to the tube (Fig. 1: opening 3), a volume (the flow duct would have a volume since it is not solid), an exhalation valve (Figs. 1 and 2: 10) and a nonreturn valve (Figs. 1 and 2: valves 8 and 9).
Chalvignac does not disclose the details of the nonreturn valve.
However, Klinger teaches a nonreturn valve,  the nonreturn valve comprising:
a recoil membrane (Fig. 4: 30) comprising at least one mechanical stabilizing section (See annotated figure below), at least one opening section (See annotated figure below) and a holding section (Fig. 3: 36, see annotated figure below);
a holding element for holding the recoil membrane (Fig. 2: 28, part of valve body 10, see below, Col. 3: lines 12-15) and for fastening the nonreturn valve on the flow duct (valve retainer 38, Col. 3: lines 17-22); and 
at least one mechanical counter-stabilizing section associated with the holding element (See below) or associated with the flow duct, wherein:
the at least one mechanical stabilizing section cooperates with the at least one mechanical counter-stabilizing section (Fig. 5, Col. 3: lines 48-60);
the at least one opening section provides a defined movement of the recoil membrane during an opening of the nonreturn valve (Col. 4: lines 5-7); and the holding section holds the recoil membrane at a counter-holding section (Fig. 2: 28) of the holding element. (Fig. 2: 28 holds the recoil membrane at hole 36)

    PNG
    media_image1.png
    656
    987
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    588
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the valves of Chalvignac with the valve of Klinger since the valves would have provided the predictable result of providing a one way flow of air. 

Regarding claim 13, Chalvignac in view of Klinger teaches a compact ventilation system in accordance with claim 12, and Klinger further teaches wherein the flow duct comprises the at least one mechanical counter-stabilizing section for cooperating with the at least one mechanical stabilizing section of the recoil membrane. (See  figure above, counter stabilizing section at 14, second counter stabilizing section on part 40)

    PNG
    media_image3.png
    337
    570
    media_image3.png
    Greyscale


Regarding claim 14, Chalvignac in view of Klinger teaches a compact ventilation system in accordance with claim 12, and Klinger further teaches wherein the at least one mechanical counter-stabilizing section is a projection directed towards the longitudinal axis of the flow duct. (See fig. 4 and annotated figure above, counter stabilizing section projects inwardly towards the longitudinal axis)


Regarding claim 15, Chalvignac in view of Klinger teaches a compact ventilation system in accordance with claim 12, and Chalvignac further comprising a volume flow meter arranged facing the second opening in the flow duct  (Fig. 2: 15 and 16, paragraphs 63 and 64, sensors sense flow of the gas to monitor breathing) , wherein the nonreturn valve is arranged facing the first opening in the flow duct (Fig. 1), and the exhalation valve is arranged between the volume flow meter (Fig. 1) and the nonreturn valve in the flow duct. (Fig. 1)

Regarding claim 18, Chalvignac in view of Klinger teaches a compact ventilation system in accordance with claim 12, wherein:
the mechanical stabilizing section comprises a segment of the recoil membrane (Fig. 5, the segment is the outside portion of the membrane or comprises two segments of the recoil membrane, which are located opposite each other in relation to a center of the recoil membrane;
the counter stabilizing section comprises at least one counter-segment of the holding element (See annotated figure above, Fig. 5, area where 46 seats) or at least one counter-segment of the flow duct of the compact ventilation system; and 
the segment of the recoil membrane is in non-positive or positive-locking contact with the at least one counter-segment (Col. 3: lines 48-60, when a reverse pressure forces the entire disc against the valve seat it is a positive locking contact) or the segments of the recoil membrane are in non-positive or positive-locking contact with the at least one counter-segment.

Regarding claim 20, Chalvignac in view of Klinger teaches a compact ventilation system in accordance with claim 12, wherein:
the holding section of the recoil membrane comprises a suspension element, which projects from the recoil membrane and which locks into a counter-suspension of the holding element and the counter-suspension is configured as a recess; or
the holding section of the recoil membrane comprises a contact surface on one side of the reoil membrane (Fig. 2: hole at bottom side of membrane), which contact surface is configured for the clamping contact with the counter-holding section of the holding element (Col. 3: lines 17-18), which counter-holding section of the holding element is configured as a counter-contact surface. (Col. 3: lines 12-14, engaging fit to pin 28)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785